Case 6:19-cv-02331-RBD-GJK Document 12 Filed 02/12/20 Page 1 of 1 PageID 47




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                              CASE NO. 6:19-cv-2331-Orl-37GJK

DAVID POSCHMANN,

               Plaintiff,
v.

SERVANT HOTELS, LLC and
COAKLEY & WILLIAMS HOTEL
MANAGEMENT COMPANY,

            Defendants.
_____________________________________/

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties stipulate and agree that this action is dismissed with prejudice pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with each side to bear his/its own fees and costs

except as otherwise agreed.

       Dated: February 12, 2020

s/Drew M. Levitt                                  s/Brian J. Moran
Drew M. Levitt                                    Brian J. Moran
Florida Bar No. 782246                            Florida Bar No. 0827241
drewmlevitt@gmail.com                             bmoran@morankidd.com
Lee D. Sarkin                                     Moran Kidd Lyons Johnson Garcia, P.A.
Florida Bar No. 962848                            111 North Orange Avenue, Suite 900
lsarkin@aol.com                                   Post Office Box 472
4700 N.W. Boca Raton Boulevard                    Orlando, Florida 32802-0472
Suite 302                                         Telephone (407) 841-4148
Boca Raton, Florida 33431                         Attorneys for Defendant
Telephone (561) 994-6922
Attorneys for Plaintiff
